Citation Nr: 0938039	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pains, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

2.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

3.  Entitlement to service connection for respiratory 
disorders, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for menstrual 
disorders, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

5.  Entitlement to an initial compensable disability rating 
for follicular mucinosis.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to February 
1993.  She is a Persian Gulf War veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In November 2007, the Board decided 
several issues and remanded the issues listed on page 1 for 
development.  


FINDINGS OF FACT

1.  Chronic disabilities manifested by muscle pains due to 
undiagnosed illness, joint pains due to undiagnosed illness, 
headaches due to undiagnosed illness, and by menstrual 
disorders due to undiagnosed illness have been manifested to 
a degree of 10 percent since the Veteran returned from 
Southwest Asia.  

2.  A medical diagnosis has been offered to account for all 
respiratory symptoms.

3.  Competent medical evidence dissociates any current 
respiratory disability from active military service.  

4.  Eczema has been manifested throughout the appeal period 
by constant itching and extreme erythema of the chin and 
neck.

5.  Competent medical evidence does not show ulceration of 
the service-connected skin disability, extensive exfoliation, 
crusting, systemic or nervous manifestations, exceptional 
repugnance, or more than 40 percent of entire body coverage, 
or more than 40 percent of exposed areas affected, or a need 
for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by muscle pains due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).

2.  A chronic disability manifested by joint pains due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).

3.  A chronic disability manifested by headaches due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).

4.  A chronic disability manifested by menstrual irregularity 
and metrorrhagia due to undiagnosed illness is presumed to 
have been incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

5.  A respiratory disability was not incurred during active 
military service and may not be presumed to have been 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

6.  The criteria for a 30 percent initial schedular rating 
for eczema are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7806 (2001); § 4.118, 
Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the October 2001 initial notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claims, 
such error was harmless given that the case was remanded, 
notice was given in December 2007, and a supplemental 
statement of the case (SSOC) was issued in July 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or SSOC, cures a timing 
defect).  

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
examination reports and outpatient treatment reports.  
Neither the claimant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to Veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118; 38 C.F.R. 
§ 3.317.

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a Veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the Veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  She claims service 
connection for undiagnosed illnesses manifested by muscle and 
joint pains, headaches, breathing problems, and a menstrual 
disorder.  The medical evidence reflects that diagnoses have 
been offered to explain the claimed breathing problems.  
Under the circumstances, the provisions of 38 C.F.R. § 3.317 
will be applied only to the remaining disorders.  

Pain in Muscles

The service treatment records (STRs) reflect that the Veteran 
was sound at entry.  The musculoskeletal system was normal.  
The STRs include a September 1990 report of body aches with 
sore throat, headache, nausea, and vomiting.  The assessment 
was viral syndrome.  Specific muscle pain was not noted.  A 
December 1992 report notes similar aches.  The assessment was 
bronchitis.  August 1992-dated reports note a pulled muscle 
while lifting.  The right forearm and gripping strength were 
involved.  The assessment was overuse syndrome.  

An April 1994 military hospital report (the Veteran was 
treated as a civilian dependent at the time) notes neck and 
shoulder pains.  The Veteran recalled no direct trauma or 
injury.  Trapezius spasm was palpated.  A muscular back 
strain was assessed in January 1995.  The Veteran had 
performed heavy lifting the day prior.  

A June 1995 military hospital report notes that the muscles 
of the neck felt "sore," although she was neurologically 
intact.  Lumbosacral strains were noted a various times in 
the 1990s.

An August 2000 VA Persian Gulf Registry examination report 
notes a complaint of tremors and skin rash, but does not 
mention muscle pains.  A February 2001 VA outpatient 
treatment report notes that the Veteran denied muscle pain.  

In August 2001, the Veteran submitted her original VA claim 
for service connection.  She reported muscle pains, among 
others.  

An April 2002 VA general medical examination report notes a 
complaint of arthralgias, mostly in the upper torso, and 
myalgias.  The examiner could find no organic basis for the 
complaints and offered no diagnosis. 

During a July 2008 VA compensation examination, the Veteran 
reported a 10-year history of occasional muscle aches.  The 
examiner found no abnormality.  In a December 2008 addendum, 
the examiner made no change. 

In determining whether presumptive service connection is 
warranted for an undiagnosed illness manifested by muscle 
pains, the first issue is whether there is a diagnosis.  In 
this case, no diagnosis, other than myalgias (muscle pains) 
has been offered.  According to 38 C.F.R. § 3.317(b) (4) 
"muscle pain" is not a diagnosis. Rather, it is listed with 
other signs or symptoms "...which may be manifestations of 
undiagnosed illness..."  Thus, no diagnosis has been offered 
to explain these muscle pains, mostly of the upper torso.  
Although the Veteran believes that they are work-related, she 
is not competent to offer an etiology.  

The next issue for presumptive service connection for an 
undiagnosed illness manifested by muscle pain is whether 
these are chronic.  Because the July 2008 compensation 
examination report notes a 10-year history, these pains are 
chronic.  

The final element for presumptive service connection for 
undiagnosed illness manifested by muscle pains is that this 
impairment must become manifest during active service in 
Southwest Asia or to a degree of 10 percent or more not later 
than December 31, 2011.  38 C.F.R. § 3.317 (a) (1) (i).  For 
the following reasons, these chronic muscle pains have become 
manifested to a degree of 10 percent or more.  

Muscle pain is rated according to its classification as 
slight, moderate, moderately severe, or severe.  § 4.56 (d) 
(1).  According to 38 C.F.R. § 4.56 (c), the cardinal signs 
of muscle disability include fatigue-pain.  According to 
§ 4.56 (d), a slight muscle disability is characterized as 
one that has no cardinal sign or symptom of muscle 
disability.  Thus, any painful muscle group that the Veteran 
has reported must be classified as at least moderate in 
severity.  According to Diagnostic Code 5301, a moderate 
disability of Muscle Group I (the shoulder) is rated 10 
percent.  

Comparing the Veteran's complaints of painful shoulder and 
neck muscles to Diagnostic Code 5301, it appears that the 
disability is at least 10 percent disabling.  

Although the examiner in July 2008 found no objective 
findings of muscle pains, the Board must take into account 
the Veteran's long history of reporting these pains to 
medical professionals.  As noted above, evidence that the 
Veteran sought treatment can be viewed as an objective 
indicator of chronic disability.  Evidence of a supervening 
condition, willful misconduct or (persuasive) evidence 
tending to show that the condition was not incurred during 
active military service in Southwest Asia has not been 
presented.  

The regulatory requirements for presumptive service 
connection for undiagnosed illness manifested by chronic 
muscle pains have been met.  Service connection is therefore 
granted.  




Pain in Joints

The musculoskeletal system was normal at entry into active 
military service.  There was a right ankle injury in 
September 1990 and there were occasional low back pains.  In 
1992, a physical profile was issued for right elbow 
epicondylitis.  A separation examination report reflects that 
the musculoskeletal system was normal. 

Complaints of low back pains continued after active military 
service and lumbosacral strains were noted a various times.

An August 2000 VA Persian Gulf Registry examination report 
notes a complaint of tremors and skin rash, but does not 
mention joint pains.  A February 2001 VA outpatient treatment 
report notes that the Veteran denied joint pain.  

In August 2001, the Veteran submitted her original VA claim 
for service connection.  She reported joint pains, among 
others.  

A July 2001 magnetic resonance imaging report reflects 
possible early lumbar spine degenerative disc disease; 
however, an electromyography study was normal.  The final 
assessment was classic sciatic low back pain, probably multi-
factorial.  An October 2001 report notes a 9-month history of 
low back pains.

An April 2002 VA medical examination report notes a complaint 
of arthralgias, mostly in the upper torso, and myalgias.  The 
Veteran reported good and bad days.  The physician found no 
organic basis for the complaints and offered no diagnosis.  

A March 2007 VA examination report notes a history of low 
back pain, resolved. 

During a July 2008 VA compensation examination, the Veteran 
reported a 10-year history of pains in the upper back, 
elbows, forearms, and hands.  She mentioned one lifting 
injury to the back during active service.  Elbow, wrist, and 
spine range of motion were normal.  The examiner found no 
abnormality of the elbows, wrists, or lumbar spine.  In a 
December 2008 addendum, the examiner made no change. 

In determining whether presumptive service connection is 
warranted for an undiagnosed illness manifested by joint 
pains, the first issue is whether there is a diagnosis.  In 
this case, no diagnosis, other than arthralgias (joint pains) 
has been offered.  According to 38 C.F.R. § 3.317(b) (5) 
"joint pain" is not a diagnosis. Rather, it is listed with 
other signs or symptoms "...which may be manifestations of 
undiagnosed illness..."  Thus, no diagnosis has been offered 
to explain these joint pains of the spine, elbows, wrists, 
and hands.  Although the Veteran believes that they are work-
related, she is not competent to offer an etiology.  

The next issue for presumptive service connection for an 
undiagnosed illness manifested by joint pains is whether 
these are chronic.  Because the July 2008 compensation 
examination report notes a 10-year history, the claimed joint 
pains are chronic.  

The final element for presumptive service connection for 
undiagnosed illness manifested by joint pains is that they 
must become manifest during active service in Southwest Asia 
or to a degree of 10 percent not later than December 31, 
2011.  38 C.F.R. § 3.317 (a) (1) (i).  Painful joints may be 
rated under Diagnostic Codes 5003 and 5010.  Painful movement 
of a joint may warrant a 10 percent rating or more.  38 
C.F.R. §§ 4.40, 4.45, 4.71a, (Diagnostic Codes 5003, 5010); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Comparing the 
complaints of multi-joint pains to Diagnostic Code 5003, it 
appears that the disability is at least 10 percent disabling.  

Although the examiner in July 2008 found no objective 
findings of joint pains, the Board will take into account the 
Veteran's long history of reporting these pains to medical 
professionals.  As noted above, evidence that the Veteran 
sought treatment can be viewed as an objective indicator of 
chronic disability.  Evidence of a supervening condition, 
willful misconduct or (persuasive) evidence tending to show 
that the condition was not incurred during active military 
service in Southwest Asia has not been presented.  

The regulatory requirements for presumptive service 
connection for undiagnosed illness manifested by chronic 
joint pains have been met.  Service connection is therefore 
granted.  

Headaches

The STRs note occasional headaches, but these headaches have 
been associated with viral syndrome and not linked to the 
current complaints.  A June 1995 military hospital report 
(the Veteran was a military dependent at the time) notes a 
complaint of tension headaches for "years."  

An August 2000 VA Persian Gulf Registry examination report 
notes a complaint of tremors and skin rash, but does not 
mention headaches.  

In August 2001, the Veteran submitted her original VA claim 
for service connection.  She reported headaches, among 
others.  She reported exposure to anthrax vaccine, smoke 
fumes, and depleted uranium.  

The RO subsequently obtained VA clinical records and 
examination reports.  An April 2002 VA mental disorders 
compensation examination report notes a complaint of frequent 
headache, although no diagnosis was offered.  An April 2002 
VA general medical examination report notes a complaint of 
occasional headaches.  No diagnosis was offered. 

A July 2008 VA neurological compensation examination report 
reflects that the diagnosis was "headaches not otherwise 
classified."  A brain MRI was requested.  An August 2008 
brain MRI was normal.  In a December 2008 addendum, the 
examiner stated that the headaches could not be related to 
active military service based on no relevant complaint at the 
time of separation.  

In determining whether presumptive service connection is 
warranted for an undiagnosed illness manifested by headaches, 
the first issue is whether there is a diagnosis.  In this 
case, no diagnosis, other than headaches and tension 
headaches has been offered.  According to 38 C.F.R. 
§ 3.317(b) (3) "headache" is not a diagnosis.  Rather, 
headache is listed with other signs or symptoms "...which may 
be manifestations of undiagnosed illness..."  Thus, no 
diagnosis has been offered to explain these headaches.  
Although the Veteran believes that they are stress-related, 
she is not competent to offer an etiology.  

The next issue for presumptive service connection for 
undiagnosed illness is whether these headaches are chronic.  
As noted above, an undiagnosed illness becomes chronic when 
the sign or symptom has existed for six months since the 
Veteran returned from Southwest Asia.  38 C.F.R. § 3.317 (a) 
(4).  Because the medical reports note complaints of 
headaches from 2002 to 2008, these headaches are chronic.  

The final element for presumptive service connection for 
undiagnosed illness manifested by headaches is that these 
headache must have become manifest during active service in 
Southwest Asia or to a degree of 10 percent not later than 
December 31, 2011.  38 C.F.R. § 3.317 (a) (1) (i).  Under 
Diagnostic Code 8100, migraines are rated; however, headaches 
of other etiology may be rated by analogy under this code.  A 
noncompensable rating is warranted for attacks occurring less 
frequently than one in two months.  A 10 percent rating for 
migraine headaches is warranted where there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

During her July 2008 VA neurological compensation 
examination, the Veteran reported that headaches result in 
prostration at least once per month.  Comparing this to the 
diagnostic code set forth above, it appears that the criteria 
for a 10 percent rating or more are more nearly approximated.  

In a December 2008 addendum report, a VA physician found that 
headaches are not directly linked by medical evidence to 
active service.  However, when presumptive service connection 
is considered, a medical nexus opinion, either positive or 
negative, is not appropriate.  The only requirements for 
presumptive service connection that a chronic, undiagnosed 
headache disability becomes manifested to a degree of 10 
percent or more within the time frame.  Thus, while the 
negative medical opinion argues against direct service 
connection, because the examiner offered no evidence of a 
supervening condition, the opinion is irrelevant to 
presumptive service connection for undiagnosed illness.  
Evidence of a supervening condition, willful misconduct or 
(persuasive) evidence tending to show that the condition was 
not incurred during active military service in Southwest Asia 
has not been presented.  

The regulation envisages service connection for symptoms 
reported by the Veteran where independently observed or 
verified.  In this case, the Veteran has asserted that she 
has headaches and her examiners have not voiced any 
disagreement.  In fact, the examiner's comment that her 
headaches are not related to active service serves to 
objectively verify the existence of these headaches.  

The regulatory requirements for presumptive service 
connection for undiagnosed illness manifested by chronic 
headaches have been met.  Service connection is therefore 
granted.  

Menstrual Disorder

The STRs note a normal pelvic examination upon entry into 
active military service.  A January 1993 report of medical 
history questionnaire mentions a change in menstrual 
regularity.  

An August 2000 VA Persian Gulf Registry examination report 
notes a complaint of tremors and skin rash, but does not 
mention menstrual disorders.  

In August 2001, the Veteran submitted her original VA claim 
for service connection.  She reported ASCUS, among others 
(atypical squamous cell of undetermined significance) (also 
called abnormal Pap smear).  A December 2001 VA gynecology 
clinic report notes burning on urination and a history of 
ASCUS in August 2000.  

An April 2002 VA general medical compensation examination 
report notes cervical dysplasia, probably related to the 
human papilloma virus infection.  The report does not mention 
a menstrual disorder.  

A July 2008 VA gynecology compensation examination report 
reflects a history of irregular periods.  The Veteran took 
oral contraceptives to help control regularity.  The 
diagnosis was irregular menses, currently on hormonal 
control.  The examiner dissociated this from active military 
service, although no meaningful rationale was provided.  

In November 2008, an assessment of metrorrhagia (irregular, 
but frequent uterine bleeding, Dorland's Illustrated Medical 
Dictionary 1033 (28th ed. 1994)) was offered.  

In determining whether presumptive service connection is 
warranted for an undiagnosed illness manifested by menstrual 
disorders, the first issue is whether there is a diagnosis.  
In this case, no diagnosis, other than menstrual disorders 
has been offered.  According to 38 C.F.R. § 3.317(b) (3) 
"menstrual disorders" is not a diagnosis.  Rather, this is 
listed with other signs or symptoms "...which may be 
manifestations of undiagnosed illness..."  Thus, no diagnosis 
has been offered to explain menstrual irregularity or 
metrorrhagia.  

The next issue for presumptive service connection for 
undiagnosed illness is whether this disability is chronic.  
An undiagnosed illness becomes chronic when the sign or 
symptom has existed for six months since the Veteran returned 
from Southwest Asia.  38 C.F.R. § 3.317 (a) (4).  Because the 
medical reports note menstrual-related complaints for over 
six months, this is a chronic disability.  

The final element for presumptive service connection for 
undiagnosed illness manifested by menstrual disorders is that 
they must have become manifest during active service in 
Southwest Asia or to a degree of 10 percent not later than 
December 31, 2011.  38 C.F.R. § 3.317 (a) (1) (i).  Under 
Diagnostic Code 7613, disease, injury, or adhesions of the 
uterus warrant a 10 percent rating where continuous treatment 
is necessary to control symptoms.  38 C.F.R. § 4.116, 
Diagnostic Code 7613 (2009).  

A VA physician found that irregular menses are not directly 
linked by medical evidence to active service.  However, the 
only requirements for presumptive service connection that a 
chronic, undiagnosed disability becomes manifested to a 
degree of 10 percent or more within the time frame.  A 
medical opinion linking it to active service is unnecessary.  
Thus, while the negative medical opinion argues strongly 
against direct service connection, it does not negate 
presumptive service connection for an undiagnosed illness.  
Evidence of a supervening condition, willful misconduct or 
(persuasive) evidence tending to show that the condition was 
not incurred during active military service in Southwest Asia 
has not been presented.  

The regulation envisages service connection for symptoms 
reported by the Veteran where independently observed or 
verified.  In this case, irregular menses and metrorrhagia 
have been independently verified. 

The medical evidence reflects that hormonal treatment is used 
continuously to regulate menses.  Comparing this to the 
rating criteria set forth above, it appears that the criteria 
for a 10 percent rating or more are more nearly approximated.  

The regulatory requirements for presumptive service 
connection for undiagnosed illness manifested by irregular 
menses have been met.  Service connection is therefore 
granted.  

Respiratory Disorders

The STRs reflect that the lungs and chest were normal at 
entry into active military service.  The Veteran was treated 
for coughing and colds at various times during active 
service.  In September 1990, an assessment of viral syndrome 
was made.  A separation examination report reflects that the 
lungs and chest were normal.  On a medical history 
questionnaire to accompany the examination report, the 
Veteran checked "no" to a history of any respiratory 
disorder.  

A history of recurring bronchitis is noted in a December 1994 
military hospital report.  An assessment of bronchitis is 
noted in an April 1995 military hospital report.  An 
assessment of acute bronchitis is noted in a June 1996 
military hospital report. In March 1997, the assessment was 
chronic bronchitis.  

An August 2000 VA Persian Gulf Registry examination report 
notes a complaint of tremors and skin rash, but does not 
mention a respiratory problem.  February 2001 and later-dated 
VA outpatient treatment reports note recurrent bronchitis.  

In August 2001, the Veteran submitted her original VA claim 
for service connection.  She reported breathing problems, 
chronic bronchitis, and asthma, among others.  

A February 2002 VA chest X-ray was normal.  

An April 2002 VA general medical examination report notes a 
complaint of bronchitis and wheezing.  The Veteran reported 
that episodes of respiratory infection began sometime in 
1992, while stationed in Germany.  She reported being a non-
smoker.  The physician noted a history of reactive airway 
disease.  On examination, the lungs were clear.  The nose and 
throat were normal.  The assessment was bronchial asthma and 
reactive airway disease.  

A February 2006 VA outpatient treatment report contains 
assessments of allergic rhinitis, sinusitis, and pharyngitis.  

During a July 2008 VA compensation examination, the Veteran 
reported that chronic bronchitis developed during active 
service and has continued since active service.  She reported 
that asthma was discovered in 2003.  The examiner offered 
diagnoses of asthma/reactive airway disease; and, recurrent 
bronchitis, with resolution.  The examiner dissociated these 
from active service, reasoning that asthma did not begin 
until 2003 and that each bronchitis episode resolved and was 
unrelated to the previous episode.

In determining whether the Board should consider presumptive 
service connection for an undiagnosed illness manifested by 
respiratory symptoms, the first issue is whether there is a 
diagnosis. 

According to 38 C.F.R. § 3.317(b) (5) signs or symptoms 
involving the respiratory system is not a diagnosis.  
However, in this case, a diagnosis has been offered, that of 
asthma/reactive airway disease and recurrent bronchitis.  
Thus, presumptive service connection for undiagnosed illness 
is not available.  The only avenue available for service 
connection then is direct service connection.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, she will not be afforded this 
consideration.  

Direct service connection is not warranted because the only 
medical opinion offered in this case is negative.  No medical 
evidence tending to link a respiratory disorder to active 
military service has been presented.  

The Veteran has asserted that a respiratory disability was 
caused by active service.  Concerning the competence of this 
evidence, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandrea v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  In this case, a medical opinion 
does not support the Veteran's claim of continuous symptoms 
since active service.  The medical profession has, in 
contrast, found bronchitis to be a series of acute episodes, 
rather than a chronic condition dating back to active 
service.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a respiratory disability must be 
denied.  

Initial Rating for the Skin

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  In 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

The skin disability, earlier diagnosed as follicular 
mucinosis of the neck and chest, and currently diagnoses as 
eczema, has been rated zero percent disabling for the entire 
appeal period under Diagnostic Code 7899-7806.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2003).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  VA's General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Pursuant to the former criteria of Diagnostic Code 7806, a 
noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching, which is 
on a non-exposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  A 30 
percent rating is warranted where there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires that the condition be manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.

Pursuant to the revised criteria of Diagnostic Code 7806, if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  Finally, a maximum 
rating of 60 percent under the revised criteria is warranted 
where the condition covers an area of more than 40 percent of 
the entire body or where more than 40 percent of exposed 
areas affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period.

An April 2002 VA dermatology clinic report reflects a 
confluence of fine, flesh-colored papules on each side of the 
neck and upper shoulders.  The assessments were 10 
questionable eczematous, lichenified lesions; doubt 
follicular mucinosis; and, KP (keratotic papulitis?).  An 
April 2002 punch biopsy report indicates superficial 
perivascular lymphocytic infiltrate and focal dermal 
fibrosis.  

A July 2008 VA dermatology compensation examination report 
reflects that the Veteran reported itching.  She also 
reported embarrassment due to the appearance of her skin.  
The examiner found the chin area extremely erythematous and 
the neck and upper chest mildly so.  Lesions covered no more 
than three percent of exposed areas and no more than 2 
percent of total body area.  The diagnosis was changed to 
eczema. 

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 30 
percent schedular rating are more nearly approximated under 
the prior version of the rating schedule.  This is because 
itching is reported.  The examiner failed to distinguish 
between constant itching and intermittent itching so any 
remaining doubt is resolved in favor of the Veteran.  The 30 
percent rating is also supported by the extreme redness 
(erythema) on the chin and neck, which are exposed areas and 
which produce embarrassment.  

The skin disability does not more nearly approximate the 
criteria for a 50 percent rating under the former rating 
criteria because ulceration, extensive exfoliation, crusting, 
systemic or nervous manifestations, or exceptional repugnance 
is not shown.  The skin disability does not more nearly 
approximate the criteria for a 60 percent rating under the 
revised rating criteria because an area of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas is not affected, nor is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs needed during the appeal period.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the evidence favors a 30 percent initial rating for the 
service-connected skin disability. The claim for a higher 
initial schedular rating is therefore granted.  




Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the skin disability has not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for muscle pains, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
granted.

Service connection for joint pains, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
granted.

Service connection for headaches, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is granted.

Service connection for menstrual disorders, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
granted.

Service connection for respiratory disorders is denied.

An initial 30 percent schedular rating for eczema is granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 




______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


